Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldston (U.S. Patent No. 5,692,324) in view of Weng (U.S. Patent No. 5,663,614).
Re claim 1. Goldston discloses a method of activating an electronic module, comprising: 
Sensing with a sensor device of an electronic module, an interaction between an electronic module and a module securing element of an article of clothing at a first orientation (see column 1, lines 16-26; column 26, lines 22-26; column 5, lines 33-40; column 6, lines 1-11; claim 1: Goldston contains an electronic module, see Fig. 1, object 3, and a module securing element, i.e. the shoe itself. The module contains a pressure sensor, that senses an interaction between the shoe and the module when a step is made with the shoe as pressure is exerted upon it by the foot of the shoe wearer during walking or running.); 
and activating the electronic module or at least a first function of the electronic module in response to an output resulting from the sensed interaction (see column 1, lines 16-26; column 26, lines 22-26; column 5, lines 33-40; column 6, lines 1-11; claim: in response to the sensed interaction, a function turning on the LED lights is initiated.).


Re claim 2: Goldston discloses with respect to the method according to claim 1, wherein the article of clothing includes at least a first portion of an activation system for activating the electronic module or the first function of the electronic module (see column 1, lines 16-26; column 26, lines 22-26; column 5, lines 33-40; column 6, lines 1-11; claim 1: the shoe contains LEDS, i.e. a portion, for completing the fighting function of the electronic module).

Re claim 7: Goldston discloses with respect to the method according to claim 1, further comprising: sensing, with a sensing element of the electronic device, at least one physical or physiological characteristic associated with activity taking place while wearing the article of clothing ((see column 1, lines 16-26; column 26, lines 22-26; column 5, lines 33-40; column 6, lines 1-11; claim 1: the pressure sensor senses pressure, i.e. a physical characteristic).
Allowable Subject Matter
Claims 3-6, 8-20 are allowed.
Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. Applicant has amended the claims to recite a computerized module, however Weng teaches such.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715